DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not disclose the value of 1.05 and 1.18.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
2.	Claims 1, 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim US 2018/0006273 in view of Kang US 2015/0014636.
Regarding claim 1, Kim shows in fig.2, an organic light-emitting display apparatus, comprising: a substrate (210) that includes a plurality of pixel areas (P, see fig.1); a plurality of thin film transistors (220,224,242) (0043-0048) disposed on the substrate (210); a protective layer (260) that covers the plurality of thin film transistors and includes a plurality of concave-convex units (264,262) disposed in the plurality of pixel areas; an organic light-emitting device (230) disposed on the protective layer (260) 
Kim differs from the claimed invention because he does not explicitly disclose a device having an encapsulation unit disposed on the substrate and that covers the organic light-emitting device.
Kang discloses a device having a concave portions and convex portions (layer 302) and the encapsulation unit comprises a plurality of layers (320) wherein a lowermost layer of the encapsulation unit comprises an upper surface that includes convex parts and concave parts corresponding to the plurality of convex portions and concave portions of the protective layer in a cross-sectional view.
Kang is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Kim. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Kim because it will increase the viscosity of the functional layer, thus improve light irradiation [0089].
Regarding claim 7, Kim in view of Kang discloses an organic light-emitting display apparatus wherein each of the plurality of concave-convex units (262.264) is shaped in a plan view as one of a polygon, a circle, an oval, a wavy shape, a stripe, or a dot (See fig.3, fig.1). 

Regarding claim 9, Kim in view of Kang discloses an organic light-emitting display apparatus further comprising: a quantum dot layer (0054) (See Abe) disposed on an upper surface of the encapsulation unit. 
Abe is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Kim. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Kim because it will prevents penetration of foreign matters, such as water, oxygen and the like, into the light-emitting layer (0055).
Regarding claim 10, Kim in view of Kang disclose a device wherein the encapsulation unit includes at least one inorganic layer and at least one organic layer which are sequentially stacked, the lowermost layer of the encapsulation unit comprises the at least one inorganic layer and the quantum dot layer (29) is disposed on an upper surface of the encapsulation unit.
Allowable Subject Matter
3.	Claims11-19, 22 allowed.
Claims 3-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC ANTHONY ARMAND whose telephone number is (571)272-9751.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARC - ANTHONY ARMAND
Primary Examiner
Art Unit 2813



/MARC ANTHONY ARMAND/           Primary Examiner, Art Unit 2813